Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with the Hopeton Walker on 23 June 2022.
4.	The application has been amended as follows: 
1. (Currently Amended) A method performed by a wireless communication terminal via a first server and second server, the method comprising: 
receiving, by the wireless communication terminal, a certificate from the second server; 
establishing, by the wireless communication terminal, a wireless communication channel with a reader/writer computer;
receiving, by the wireless communication terminal, a certificate and a server public key from the reader/writer computer; 
verifying, by the wireless communication terminal, the certificate from the reader/writer computer using the certificate from the second server;
generating, by the wireless communication terminal, a session key from the public key, and creating, by the wireless communication terminal, an encrypted channel using the session key; 
receiving, by the wireless communication terminal, payment information and payment type from the reader/writer computer via the encrypted channel; 
determining, by the wireless communication terminal, the second server based on the payment type; 
transmitting, by the wireless communication terminal, a request to the second server based on the payment information; 
receiving, by the wireless communication terminal, a payment completion notification from the second server; and 
transmitting, by the wireless communication terminal, the payment completion notification, to a point of sale via the reader/writer computer.






2. (Currently Amended) The method type is associated with a user.
3. (Currently Amended) The method method comprises: 
transmitting, by wireless communication terminal, the payment information and the type to the certificate authority server; 
receiving, by the wireless communication terminal, a payment approval from the certificate authority server based on the transmitted payment information and the type; and 
transmitting, by the wireless communication terminal, the payment request to the payment server based on the received payment approval.  
4. (Currently Amended) The method method comprises: 
receiving, by the wireless communication terminal, a store information from the reader/writer computer; and
transmitting, by the wireless communication terminal, the store information to the certificate authority server. 
5. (Currently Amended) The method method comprises: 
receiving, by the wireless communication terminal, a user input associated with the type.  
6. (Canceled).
7. (Canceled).  
8. (Currently Amended) The method method comprises: 
storing, by the wireless communication terminal, an amount of electronic money corresponding to the payment type, wherein the transmitting of the stored electronic money corresponding to the type.  
9. (Currently Amended) The method 

10. (Currently Amended) The method method comprises:


prior to the establishing the wireless communication with the reader/writer computer, receiving, by the wireless communication terminal, an advertisement from the connection device; 
wherein the establishing of the wireless communication channel with the reader/writer computer is based on the received advertisement.
11. (Canceled).
12. (Canceled).
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US2015/0052064A1 to Karpenko et al., US2018/0070202 A1 to Mujibiya et al. and NPL ENISA:  Security of Mobile Payments and Digital Wallets, December, 2016.
The prior art of record fails to teach or disclose at least “establishing, by the wireless communication terminal, a wireless communication channel with a reader/writer computer; receiving, by the wireless communication terminal, a certificate and a server public key from the reader/writer computer; generating, by the wireless communication terminal, a session key from the public key, and creating, by the wireless communication terminal, an encrypted channel using the session key” and “determining, by the wireless communication terminal, the second server based on the payment type”.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692